Case 17-31934-JKS   Doc 51   Filed 10/18/18 Entered 10/18/18 16:53:58   Desc Main
                             Document     Page 1 of 8
Case 17-31934-JKS   Doc 51   Filed 10/18/18 Entered 10/18/18 16:53:58   Desc Main
                             Document     Page 2 of 8
Case 17-31934-JKS   Doc 51   Filed 10/18/18 Entered 10/18/18 16:53:58   Desc Main
                             Document     Page 3 of 8
Case 17-31934-JKS   Doc 51   Filed 10/18/18 Entered 10/18/18 16:53:58   Desc Main
                             Document     Page 4 of 8
Case 17-31934-JKS   Doc 51   Filed 10/18/18 Entered 10/18/18 16:53:58   Desc Main
                             Document     Page 5 of 8
Case 17-31934-JKS   Doc 51   Filed 10/18/18 Entered 10/18/18 16:53:58   Desc Main
                             Document     Page 6 of 8
Case 17-31934-JKS   Doc 51   Filed 10/18/18 Entered 10/18/18 16:53:58   Desc Main
                             Document     Page 7 of 8
Case 17-31934-JKS   Doc 51   Filed 10/18/18 Entered 10/18/18 16:53:58   Desc Main
                             Document     Page 8 of 8
